NO. 07-06-0440-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                   NOVEMBER 16, 2006

                           ______________________________


                             IN RE JEFF NELSON, RELATOR

                          _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                 MEMORANDUM OPINION


       Relator Jeff Nelson, an inmate proceeding pro se, has filed a quarter-page

handwritten note which purports to be an application for writ of habeas corpus. Although

relator provides very limited information, he maintains his sentence is illegal. Therefore,

we will construe his filing as an application for writ of habeas corpus. Having considered

the same, we must dismiss for want of jurisdiction.


       This Court is obligated to determine, sua sponte, its jurisdiction in each case. Welch

v. McDougal, 876 S.W.2d 218, 220 (Tex.App.--Amarillo 1994, writ denied).                   That

jurisdiction is established by various constitutional and statutory provisions. See, e.g., TEX .
CONST . art. 5, § 6; Tex. Gov't Code Ann. § 22.220 (Vernon 2004); Ex Parte Lewis, 663
S.W.2d 153, 154 (Tex.App.--Amarillo 1983, no pet.).


       Article 11.05 of the Texas Code of Criminal Procedure Annotated (Vernon 2005)

lists the courts which are authorized to issue writs of habeas corpus. Absent from that list

are the courts of appeals. Greenville v. State, 798 S.W.2d 361, 362 (Tex.App.--Beaumont

1990, no pet.). This Court's habeas corpus jurisdiction in criminal matters is appellate only.

Denby v. State, 627 S.W.2d 435 (Tex.App.--Houston [1st Dist.] 1981, orig. proceeding),

cert. denied, 462 U.S. 1110, 103 S. Ct. 2461, 77 L. Ed. 2d 1338 (1983).


       Consequently, this Court has no original jurisdiction to consider relator's application

for writ of habeas corpus and we must dismiss for want of jurisdiction.


                                                  Patrick A. Pirtle
                                                      Justice


Do not publish.




                                              2